 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DAVID SAMPSON HUNTER,                              No. 2:20-cv-0159 WBS DB P
11                       Plaintiff,
12            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
13    ROUSE, et al.,
14                       Defendant.
15

16          Plaintiff is a county inmate proceeding pro se with a civil rights action seeking relief

17   under 42 U.S.C. § 1983. Presently before the court is plaintiff’s motion for reconsideration.

18   (ECF No. 31.) For the reasons set forth below, the court will recommend that plaintiff’s motion

19   be denied.

20          By order dated May 15, 2020, the district court found that plaintiff had accrued three

21   strikes under 28 U.S.C. § 1915(g) prior to filing this action. (ECF No. 24.) Plaintiff was directed

22   to pay the filing fee within forty-five days. Thereafter, plaintiff sought and was granted

23   additional time to pay the filing fee. (ECF Nos. 25, 30.) Plaintiff moved for an injunctive relief

24   directing his bank to release funds to pay the filing fee. (ECF No. 25.) The court denied his

25   request and provided instructions for paying the filing fee. (ECF No. 30.)

26          Thereafter, plaintiff moved for reconsideration. (ECF No. 31.) That motion was denied,

27   and plaintiff was informed that failure to pay the filing fee within thirty days would result in a

28   ////
                                                        1
 1   recommendation that this action be dismissed. Those thirty days have passed, and plaintiff has

 2   not paid the filing fee. Accordingly, the court will recommend that this action be dismissed.

 3           Plaintiff has however filed an “emergency motion for force clean-up.” (ECF No. 36.)

 4   Plaintiff’s motion does not relate to the payment of the filing fee or his underlying claim in this

 5   action. Therefore, the court will deny the motion.

 6           For the reasons set forth above, IT IS HEREBY ORDERED that plaintiff’s emergency

 7   motion (ECF No. 36) is denied.

 8           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

 9           These findings and recommendations will be submitted to the United States District Judge

10   Assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within thirty days after

11   being served with these findings and recommendations, plaintiff may file written objections with

12   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

13   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

14   may result in a waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

15   1153 (9th Cir. 1991).

16   Dated: April 29, 2021

17

18

19

20
21

22   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/hunt0159.f&r.fee(2)
23

24

25

26
27

28
                                                             2
